DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on June 30, 2022.  Claims 1 and 16 were amended.  Thus, claims 1-30 are pending. 

Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining that a carbon monoxide (CO) measurement indicates a drift in measurement by a carbon monoxide (CO) sensor, by determining a difference between a baseline CO measurement and a temperature-corrected measurement being above a predetermined CO measurement threshold, and a rate at which the CO measurement reading is rising over a unit of time being below a predetermined CO rising rate, and responsive to the determining that the CO measurement indicates the drift, calculating a corrected CO measurement based on the CO measurement and at least one selected from the group consisting of the ambient relative humidity, and the ambient temperature.  Therefore, claim 1, as well as claim 16, and dependent claims 2-15 and 17-30, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent 6,128,945, to Shioiri et al., is directed to a metal oxide semiconductor which is subjected to a temperature change, and signals measured at two timings in the course of the temperature change are used to define a two-dimensional topological space.
WIPO Patent Publication WO 01/37231 A2, to Garrett, is directed to a carbon monoxide detector for an air vehicle which includes a relative humidity sensor adapted to produce a relative humidity signal in response to the level of the relative humidity in the ambient environment.
In the response filed June 30, 2022, Applicant’s argued that the cited prior art failed to  disclose “determining a difference between a baseline CO measurement and a temperature-corrected measurement being above a predetermined CO measurement threshold, and a rate at which the CO measurement reading is rising over a unit of time being below a predetermined CO rising rate,” as recited in amended claim 1, as well as claim 16.  Applicant’s arguments are persuasive.  Shioiri, taken alone or in combination with Garrett, fails to disclose “determining a difference between a baseline CO measurement and a temperature-corrected measurement being above a predetermined CO measurement threshold, and a rate at which the CO measurement reading is rising over a unit of time being below a predetermined CO rising rate,” as recited in amended claim 1, as well as claim 16.  Thus independent Claim 1, as well as independent claim 16, and dependent claims 2-15 and 17-30, are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864